ALLOWABILITY NOTICE

Response to Amendment
Applicant's proposed amendments filed August 22, 2022 are hereby entered.  
	
	
Allowable Subject Matter
Claims 1 – 5, 7 – 10, and 12 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent Claim 1 is directed to a process of manufacturing a foam part, while independent Claim 17 is directed to a foam comprising a polyurethane foam matrix.  The prior art does not teach or suggest the claimed method or claimed foam.  
AT 318929B to Suellhoefer et al. and “Deterioration of polyamide powder properties in the laser sintering process” to Pham et al. correspond to the closest prior art with respect to either claim.  AT 318929B to Suellhoefer et al. teaches a method of manufacturing a foam part in which an extender/filler is provided which may be based upon polyamide resins leftover during processing.  Pham et al. teaches the concept of reusing polyamide 12-based powders from an additive manufacturing, process.  However, combining these references does not result in the claimed process or foam.  Suellhoefer et al. requires the filler be dissolved in a petroleum oil distillate.  Thus, even were the polyamide 12-based powder of Pham et al. incorporated into the method and foam of Suellhoefer et al., the Claim 1 limitation of dispersing a filler consisting of material recycled from an additive manufacturing process to provide a foam matrix with greater than or equal to 2.5 to 8 wt% of the filler material would not be met.  The Claim 17 limitation that the foam comprise a filler material consisting of waste from an additive manufacturing process which includes recycled powders having an average diameter of less than 100 microns would also not be met.  As the instant claims are neither anticipated nor rendered obvious by the prior art, the instant application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764